USCA11 Case: 20-10598      Date Filed: 04/21/2021   Page: 1 of 11



                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-10598
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket Nos. 1:19-cv-23455-JAL,
                             1:00-cr-00001-JAL-1


EWIN OSCAR MARTINEZ,

                                                              Petitioner-Appellant,

                                     versus

UNITED STATES OF AMERICA,
                                                             Respondent-Appellee.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (April 21, 2021)

Before GRANT, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:

      Ewin Oscar Martinez appeals the district court’s denial of his successive 28

U.S.C. § 2255 motion to vacate. We granted a certificate of appealability on one
          USCA11 Case: 20-10598      Date Filed: 04/21/2021   Page: 2 of 11



issue: whether in light of United States v. Davis, 139 S. Ct. 2319 (2019), the

district court erred in refusing to vacate his 18 U.S.C. § 924(c) conviction and

refusing to conduct a de novo resentencing. We affirm.

                                          I.

      In December 1999, Martinez and two other men abducted a woman and her

two sons. The three men hid behind a car in a parking garage as they awaited the

woman’s arrival; Martinez had a pistol and a stun gun. As he waited, Martinez

placed his pistol on top of the wheel of the car they were hiding behind. The men

eventually saw the woman drive into the garage in her Porsche; once she got out of

the car, they shocked her with the stun gun and struck her repeatedly in her face.

One of her children attempted to run away but was shot in his head and neck with

the stun gun. When the woman screamed and struggled, the men covered her face

and threatened to kill her. The men forced the woman and her children into the

family’s Lincoln Navigator; they had obtained the keys to that car earlier in the

day. Martinez then grabbed his pistol, got into the driver’s seat, and drove the

family’s car out of the garage. He took the woman and her sons to a nearby house,

where they were held for five days. Government agents eventually rescued the

family.

      Martinez was charged with committing five crimes: (1) conspiracy to

commit hostage taking in violation of 18 U.S.C. § 1203(a), (2) hostage taking in


                                          2
          USCA11 Case: 20-10598       Date Filed: 04/21/2021    Page: 3 of 11



violation of 18 U.S.C. § 1203(a), (3) conspiracy to commit carjacking in violation

of 18 U.S.C. §§ 2119 and 371, (4) carjacking in violation of 18 U.S.C. §§ 2119(2)

and 2, and (5) using and carrying a firearm during crimes of violence—the 18

U.S.C. §§ 1203(a) and 2119(2) crimes—in violation of 18 U.S.C. § 924(c).

Section 924(c)(3) defines a “crime of violence” as a felony offense that “has as an

element the use, attempted use, or threatened use of physical force against the

person or property of another,” or that “by its nature” involves a substantial risk

that physical force may be used. 18 U.S.C. § 924(c)(3)(A)–(B). The former is

referred to as the “elements clause,” the latter the “residual clause.”

      A jury found Martinez guilty on all five counts and the district court

sentenced him to a total term of life imprisonment. This Circuit affirmed his

convictions and sentences on direct appeal. Martinez filed a motion to vacate his

sentence under 28 U.S.C. § 2255, but that motion was denied. He then filed a

series of successive § 2255 motions which were dismissed for not being

authorized.

      In 2019, the Supreme Court held in United States v. Davis that § 924(c)’s

“residual clause,” like the residual clause in the Armed Career Criminal Act, is

unconstitutionally vague. See 139 S. Ct. 2319 (2019). So after Davis, a conviction

can only qualify as a “crime of violence” to serve as a predicate offense for a

§ 924(c) conviction if it meets the criteria of the “elements clause.”


                                           3
          USCA11 Case: 20-10598       Date Filed: 04/21/2021    Page: 4 of 11



       After receiving permission from this Court, Martinez filed a successive

§ 2255 motion based on Davis. He argued that his § 924(c) conviction was invalid

because one of his crimes—hostage taking—only qualified as a “crime of

violence” under the now-invalid residual clause. He also argued that the Hostage

Taking Act is unconstitutionally vague and requested a new sentencing hearing as

to all counts.

      The district court denied his motion. It first found that procedural default

did not preclude his successive § 2255 petition because his Davis claim was not

available to him on direct appeal. But it rejected that claim on the merits. The

court explained that Martinez did not establish that it was “more likely than not”

that he was convicted under § 924(c) for possessing a firearm in furtherance of

only the hostage-taking offense. Instead, it was “at least as likely” that the jury

convicted him under § 924(c) for possessing a firearm in furtherance of the

carjacking offense—which categorically qualifies as a “crime of violence” under

the still-valid elements clause. And because Martinez was not entitled to relief,

there was no need for a resentencing hearing. The court also held that it did not

have jurisdiction to consider his constitutional argument because it was outside the

scope of this Circuit’s permission to file a successive § 2255 motion.

       Martinez then filed a motion with this Court seeking a certificate of

appealability. We granted it on one issue: whether in light of Davis the district


                                           4
         USCA11 Case: 20-10598       Date Filed: 04/21/2021    Page: 5 of 11



court erred in refusing to vacate his § 924(c) conviction and resentence him. This

appeal followed.

                                         II.

      When reviewing a district court’s denial of a § 2255 motion, we review

questions of law de novo and factual findings for clear error. Lynn v. United

States, 365 F.3d 1225, 1232 (11th Cir. 2004).

                                         III.

      To start, we have jurisdiction to consider Martinez’s Davis claim. We

authorized his successive § 2255 petition because Davis established a new,

retroactive rule of constitutional law that was previously unavailable. See 28

U.S.C. § 2255(h). And we granted a certificate of appealability on the issue of

whether the district court erred in denying Martinez’s challenge to his § 924(c)

conviction in light of Davis. See id. § 2253(c)(1)(B).

      But a prisoner procedurally defaults a § 2255 claim if he fails to raise that

claim on direct appeal. Bousley v. United States, 523 U.S. 614, 622 (1998). He

can overcome this procedural bar only by establishing cause and actual prejudice

or actual innocence. Id. Martinez did not argue in the trial court or on direct

appeal that his § 924(c) conviction was invalid because the § 924(c) residual clause

was unconstitutionally vague. He therefore procedurally defaulted this claim and

cannot succeed on collateral review unless he can show cause to excuse his default


                                          5
          USCA11 Case: 20-10598       Date Filed: 04/21/2021    Page: 6 of 11



and actual prejudice, or that he is actually innocent of the § 924(c) crime. United

States v. Granda, 990 F.3d 1272, 1286 (11th Cir. 2021).

      In United States v. Granda, we held that although Davis announced a new

constitutional rule of retroactive application, it was not a “sufficiently clear break

with the past” such that an attorney would not reasonably have had the tools

necessary to present the claim before that decision. Id. (quotation omitted). In

other words, a defendant had the building blocks of a due process vagueness

challenge to the § 924(c) residual clause even before the Supreme Court’s decision

in Davis. Id. at 1287–88.

      We also determined in Granda that a petitioner cannot overcome procedural

default unless he can show “actual prejudice.” Id. at 1288. He must show “a

substantial likelihood” that the jury relied only on the invalid predicate to convict

under § 924(c). Id. If the absence of the invalid predicate would not likely have

changed the jury’s decision to convict, then the petitioner did not suffer actual

prejudice. Id.

      Martinez cannot make this actual prejudice showing. The district court

instructed the jury that it could convict under § 924(c) if he used a firearm in

connection with either the hostage taking or the carjacking. The jury found

beyond a reasonable doubt that Martinez committed the carjacking, which is a

qualifying predicate under § 924(c)’s still-valid elements clause. See In re Smith,


                                           6
          USCA11 Case: 20-10598       Date Filed: 04/21/2021    Page: 7 of 11



829 F.3d 1276, 1280–81 (11th Cir. 2016). Though the general jury verdict did not

specify which predicate offense Martinez’s § 924(c) conviction was based on, the

record shows that the two crimes were factually bound up. Martinez committed

the carjacking in order to put the family inside the car and hold them hostage. And

he carried a firearm when he hid in the parking garage and when he drove the

family’s car away. So Martinez cannot show that the jury relied solely on the

hostage-taking offense to convict under § 924(c); it is just as likely that the jury

relied on the carjacking conviction to find that he possessed a firearm in

furtherance of a crime of violence. Granda, 990 F.3d at 1289–91.

      Martinez contends that a jury could not have found that he used the firearm

in furtherance of the carjacking offense because he took the keys to the car from

the valet stand without a struggle. But the carjacking conviction required the jury

to find that Martinez took the vehicle by force and violence. See 18 U.S.C. § 2119.

And we are not at liberty to question that conviction. See United States v. Jordan,

429 F.3d 1032, 1035 (11th Cir. 2005) (“The law of the case doctrine bars

relitigation of issues that were decided, either explicitly or by necessary

implication, in an earlier appeal of the same case.”). So because the jury

necessarily found that Martinez took the vehicle by force and violence, and

because the record shows that Martinez carried a firearm while waiting in the

parking garage and while driving the car away after violently forcing its owner


                                           7
           USCA11 Case: 20-10598           Date Filed: 04/21/2021      Page: 8 of 11



inside, it is at least possible that the jury concluded he possessed a firearm in

furtherance of the carjacking. Granda, 990 F.3d at 1289–91.

       Because Martinez cannot establish both cause and prejudice, his only way

around procedural default is by establishing actual innocence. The actual

innocence exception is “exceedingly narrow”; it concerns factual innocence, not

legal innocence. Id. at 1292 (quotation omitted). To demonstrate actual innocence

of his § 924(c) offense, Martinez must show that no reasonable juror could have

concluded that he possessed a firearm in furtherance of the carjacking. 1 Id.

Martinez cannot make this showing; because the carjacking and hostage taking

were part of the same scheme, a reasonable juror could have concluded that he

used the firearm in furtherance of both crimes. So because Martinez cannot show

cause and prejudice or actual innocence, he cannot overcome the procedural

default of his Davis claim.




1
 Martinez argues that there was insufficient evidence to convict him of the carjacking itself,
contending that this shows he is “actually innocent” of the § 924(c) conviction. But we already
considered and rejected this argument when he challenged his conviction on direct appeal. See
United States v. Ferreira, 275 F.3d 1020, 1022 n.1 (11th Cir. 2001). And the “law of the case”
doctrine bars relitigation of issues that were decided in an earlier appeal of the same case.
Jordan, 429 F.3d at 1035. Martinez argues that controlling authority has since made a contrary
decision of the law applicable to the issue of whether he is actually innocent of the carjacking
and that the previous decision was clearly erroneous and would work a manifest injustice—two
exceptions to the “law of the case” doctrine. But none of the cases he points to changed the
existing law as to what constitutes a carjacking offense, and our decision in his earlier appeal
was not clearly erroneous. Moreover, this issue was not included in the certificate of
appealability; that means we lack jurisdiction to consider it absent “exceptional” circumstances
which are not present here. Mays v. United States, 817 F.3d 728, 733 (11th Cir. 2016).
                                                8
          USCA11 Case: 20-10598       Date Filed: 04/21/2021    Page: 9 of 11



                                          IV.

      Even were we to assume that Martinez’s Davis claim was not barred on

procedural default grounds, the inextricability of the alternative predicate crimes

convinces us that the error Martinez complains about—instructing the jury on a

constitutionally-invalid predicate as one of two potential alternative predicates—

was harmless. Granda, 990 F.3d at 1292. On collateral review, the harmless error

standard requires that relief is only proper if the court has “grave doubt” about

whether the error had “substantial and injurious effect or influence in determining

the jury’s verdict.” Id. (quoting Davis v. Ayala, 576 U.S. 257, 267–68 (2015)).

Put differently, we can only order relief if the error “resulted in actual prejudice.”

Brecht v. Abrahamson, 507 U.S. 619, 637 (1993).

      The available record does not provoke grave doubt about whether

Martinez’s § 924(c) conviction rested on an invalid ground. As we already

explained, the hostage taking was inextricably intertwined with the carjacking. If

the jury found that Martinez possessed a firearm in furtherance of the hostage

taking, it would be reasonable for it to also conclude that he possessed the firearm

in furtherance of the carjacking—a crime it found him guilty of beyond a

reasonable doubt. And because we cannot say that the inclusion of the invalid

predicate had a “substantial influence” in determining the jury’s verdict, any error




                                           9
         USCA11 Case: 20-10598       Date Filed: 04/21/2021    Page: 10 of 11



in instructing the jury on the potentially invalid predicate was harmless. Granda,

990 F.3d at 1293.

                                          V.

      Martinez argues that the Hostage Taking Act violates the Tenth Amendment

of the U.S. Constitution. The district court determined that it lacked jurisdiction to

consider this argument because it went beyond the scope of this Circuit’s order

authorizing Martinez’s successive § 2255 motion. We agree with that decision.

Martinez’s application for leave to file a successive § 2255 motion did not assert

that the Hostage Taking Act was unconstitutionally vague, so this Circuit did not

determine that the issue satisfied the requirements of § 2244(b) and § 2255(h)

when granting his application. And because he never asked, the district court

never had subject matter jurisdiction over this claim. United States v. Pearson,

940 F.3d 1210, 1216–17 (11th Cir. 2019).

      Martinez also contends that he should get a full resentencing. But because

the arguments in his successive § 2255 petition all fail, he is not entitled to a new

sentencing hearing. See 28 U.S.C. § 2255(b). And to the extent Martinez contends

that he is entitled to a de novo sentencing hearing in light of United States v.

Booker, 543 U.S. 220 (2005), that argument falls outside the scope of his

certificate of appealability. Mays v. United States, 817 F.3d 728, 733 (11th Cir.

2016).


                                          10
        USCA11 Case: 20-10598        Date Filed: 04/21/2021   Page: 11 of 11



                                 *        *     *

      We therefore AFFIRM the district court’s denial of Martinez’s successive

§ 2255 motion to vacate.




                                         11